DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5, 7-8 and 32 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2015, 06/06/2017 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Rebecca Riley on 02/09/2021.

The application has been amended as follows:   
Claim 1 is AMENDED as follows: -- A pharmaceutical composition consisting of:
(a)    from 0.03 to 0.1 mass % of epinephrine, wherein the epinephrine is in the form of epinephrine hydrochloride;
(b)    at least one metal chelator consisting of ethylenediaminetetraacetic acid and pharmaceutically acceptable salt thereof, wherein a mass-ratio of the ethylenediaminetetraacetic acid to the epinephrine hydrochloride is between 4:1 to 1:4;
(c)    optionally, at least one anesthetic;
(d)    optionally, at least one non-steroid anti-inflammatory drug;
(e)    optionally, an additive selected from the group consisting of glutathione, vitamin E, and a balanced salts solution;
(f)    a pH adjusting agent selected from the group consisting of hydrochloric acid and sodium hydroxide; and
(g)    water,
with the proviso that the composition is free of sulfites, and wherein the composition has a pH above 6.0 and below 8.0.”--
 Claim 5 is AMENDED as follows: –“The    pharmaceutical    composition    of claim    1, wherein the pharmaceutically acceptable salt of ethylenediaminetetraacetic acid is disodium edetate.”--
at least one anesthetic is present and is selected from the group consisting of lidocaine, proparacaine, procaine, tetracaine and combinations thereof.”--
Claim 8 is AMENDED as follows: –“The pharmaceutical composition of claim 1, wherein the at least one non steroid anti-inflammatory drug is present and is selected from the group consisting of ketorolac, ketoprofen, flurbiprofen, bromfenac, diclofenac and combinations thereof.”--
 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed epinephrine hydrochloride composition was not anticipated in the prior art. Ophthalmic epinephrine compositions comprising sulfite free epinephrine, lidocaine and a balanced salt solution with a pH of 6.7 are known (see Shugar et al., Cataract and Refractive Surgery Today Published 09/2006 and cited in the previous Office Actions). Said shugarcaine is prepared right before administration. It is also known to add metal chelating agents to epinephrine compositions as epinephrine readily decomposes in the presence of metals and air (See Bruss et al; US2008/0269347 published 10/30/2008; [0014]-[0015], cited in the previous Office Action). It is also known that epinephrine starts to decompose in a pH greater than 5, and within several hours when the pH is about 6 (Bruss [0015]).  
Applicant has provided a declaration of 12/03/2020. In said declaration, said epinephrine composition with a pH range of above 6 and below 8 as claimed is at least . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628





 
/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628